*185OPINION.
Siepkin :
We are without sufficient evidence to establish the basis for computing the loss deduction claimed. The record shows only that $66,000.44 was expended for samples, etc., added to the collection, and for precision measuring instruments and dies, and that the articles in the collection tended to enhance in value. The latter fact of appreciation tends to show the costs of the articles were less than their value on March 1, 1913, were it not for the fact of breakage. The extent of breakage is, at least, in doubt and we can not resolve doubtful facts in favor of the petitioner. Also, expensive instruments and dies were, included in property destroyed. The record does not show anything respecting depreciation or useful life of such articles. We can not assume that they suffered no depreciation over such a long period of time or that they were not worn out or lost prior to the basic date — to say nothing of our inability to determine the relation between their original cost and their value on March 1, 1913.
Accordingly, we must approve the denial of the loss deduction claimed for the year 1919.
The case will be restored to the calendar for further proceedings under Eule No. 62.